Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March 12, 2012 with respect to the consolidated financial statements, included in the Annual Report on Form 10-K for the year ended December 31, 2011 of New York Mortgage Trust, Inc., which are incorporated by reference in this Registration Statement. We consent to the incorporation by reference in the Registration Statement of the aforementioned report, and to the use of our name as it appears under the caption "Experts.” New York, New York January 14, 2013 /s/ Grant Thonton LLP
